SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As at June 30, 2016 and December 31, 2015 (Expressed in thousands of Brazilian Reais) Assets Note 06/30/2016 12/31/2015 Cash and cash equivalents 5 5,729,655 13,620,161 Investment securities 6 263,893 215,106 Derivative financial instruments 21 303,139 1,512,381 Trade receivable 3,445,761 4,165,670 Inventories 7 4,403,950 4,338,172 Income tax and social contribution recoverable 2,491,891 2,398,655 Other taxes receivable 740,756 796,317 Other assets 1,182,472 1,268,027 Current assets Investment securities 6 87,790 118,628 Derivative financial instruments 21 15,415 51,376 Income tax and social contributions recoverable 4,493 557,377 Other taxes recoverable 258,353 335,376 Deferred tax assets 8 2,727,682 2,749,852 Other assets 1,898,602 2,140,223 Employee benefits 17,089 8,637 Investments in associates 380,796 714,925 Property, plant and equipment 9 18,259,924 19,140,087 Intangible assets 4,800,948 5,092,198 Goodwill 10 29,644,103 30,953,066 Non-current assets Total assets 1 Interim Consolidated Balance Sheets (continued) As at June 30, 2016 and December 31, 2015 (Expressed in thousands of Brazilian Reais) Equity and liabilities Note 06/30/2016 12/31/2015 Trade payables 8,094,481 11,833,689 Derivative financial instruments 21 1,207,820 4,673,010 Interest-bearing loans and borrowings 11 1,665,114 1,282,573 Bank overdrafts 5 177,362 2,539 Wages and salaries 687,957 915,542 Dividends and interest on shareholder´s equity payable 2,613,829 598,573 Income tax and social contribution payable 723,706 1,245,298 Taxes and contributions payable 1,663,133 3,096,798 Other liabilities 4,942,958 6,370,742 Provisions 12 118,486 123,149 Current liabilities Trade payables 236,637 110,042 Derivative financial instruments 21 16,137 145,119 Interest-bearing loans and borrowings 11 1,968,210 2,316,903 Deferred tax liabilities 8 2,204,757 2,473,535 Taxes and contributions payable 554,619 909,957 Other liabilities 1,314,969 1,023,682 Provisions 12 435,412 499,524 Employee benefits 1,968,506 2,221,926 Non-current liabilities Total liabilities Equity 13 Issued capital 57,614,140 57,614,140 Reserves 60,612,088 62,574,774 Carrying value adjustments (76,698,126) (71,857,031) Retained earnings 2,772,905 - Equity attributable to equity holders of Ambev Non-controlling interests 1,761,612 2,001,750 Total Equity Total equity and liabilities The accompanying notes are an integral part of these interim consolidated financial statements. 2 Interim Consolidated Income Statements For the six and three-month periods ended June 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net sales 15 21,942,302 20,678,795 10,377,204 9,910,002 Cost of sales (7,854,921) (7,388,458) (3,894,605) (3,774,650) Gross profit Distribution expenses (2,972,943) (2,698,706) (1,457,812) (1,308,463) Sales and marketing expenses (3,029,420) (2,587,352) (1,481,543) (1,278,762) Administrative expenses (1,087,189) (1,058,500) (553,551) (536,985) Other operating income/(expenses), net 16 723,467 815,008 331,132 348,237 Exceptional items 17 (28,465) (246,692) (22,226) (238,897) Income from operations Finance cost 18 (2,529,448) (1,364,195) (1,035,991) (592,250) Finance income 18 458,260 519,512 136,108 229,262 Net finance cost Share of results of associates 7,837 4,993 388 2,584 Income before income tax Income tax expense 19 (562,966) (1,120,721) (226,583) (169,237) Net income Attributable to: Equity holders of Ambev 4,813,019 5,319,319 2,046,154 2,508,656 Non-controlling interests 253,495 234,365 126,367 82,185 Basic earnings per share – common 0.31 0.34 0.13 0.16 Diluted earnings per share– common 0.30 0.34 0.13 0.16 The accompanying notes are an integral part of these interim consolidated financial statements. 3 Interim Consolidated Statements of Comprehensive Income For the six and three-month periods ended June 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net income Items that will not be reclassified to profit or loss: Full recognition of actuarial gains/(losses) 1,152 1,336 579 489 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) Investment hedge in foreign operations (23,331) (214,109) (46,619) 118,080 Investment hedge - put option granted on subsidiary 712,346 (201,085) 352,457 458,043 Gains/losses on translation of other foreign operations (4,624,929) 1,912,871 (2,674,730) (1,195,136) Gains/losses on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) (681,582) 533,873 (308,191) 19,273 Removed from Equity (Hedge reserve) and included in profit or loss (518,640) (351,504) (243,725) (218,531) Total cash flow hedge Other comprehensive income Total comprehensive income Attributable to: Equity holders of Ambev 125,178 6,832,025 (621,253) 1,807,422 Non-controlling interest (193,648) 403,041 (126,455) (34,363) The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements of comprehensive income are presented net of income tax. 4 Interim Consolidated Statements of Changes in Equity For the six-month period ended June 30, 2016 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2016 - Net Income - - - 4,813,019 - 4,813,019 253,495 5,066,514 Comprehensive income: Losses on translation of foreign operations - (3,486,740) (3,486,740) (449,174) (3,935,914) Cash flow hedges - (1,202,253) (1,202,253) 2,031 (1,200,222) Actuarial gains - 1,152 1,152 - 1,152 Total Comprehensive income - - - Put option granted on subsidiary - (144,079) (144,079) - (144,079) Gains/(losses) of controlling interest´s share - (9,175) (9,175) 53,674 44,499 Dividends distributed - - - (2,040,800) - (2,040,800) (100,164) (2,140,964) Interest on shareholder´s equity - - (2,039,171) - - (2,039,171) - (2,039,171) Acquired shares and result on treasury shares - 88,335 - - - 88,335 - 88,335 Share-based payment - (11,850) - - - (11,850) - (11,850) Prescribed dividends - - - 686 - 686 - 686 At June 30, 2016 The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements changes in equity are presented net of income tax. 5 Interim Consolidated Statements of Changes in Equity (continued) For the six-month period ended June 30, 2015 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2015 - Net Income - - - 5,319,319 - 5,319,319 234,365 5,553,684 Comprehensive income: Gains on translation of foreign operations - 1,329,031 1,329,031 168,646 1,497,677 Cash flow hedges - 182,325 182,325 44 182,369 Actuarial gain/(losses) - 1,350 1,350 (14) 1,336 Total Comprehensive income - - - Capital increase 31,791 (22,685) - - - 9,106 - 9,106 Dividends distributed - (90,745) (90,745) Interest on shareholder´s equity - - (1,979,854) (2,513,517) - (4,493,371) - (4,493,371) Acquired shares and result on treasury shares - (462,943) - - - (462,943) - (462,943) Share-based payment - 84,006 - - - 84,006 - 84,006 At June 30, 2015 The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements changes in equity are presented net of income tax. 6 Interim Consolidated Cash Flow Statements For the six and three-month periods ended June 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net income 5,066,514 5,553,684 2,172,521 2,590,841 Depreciation, amortization and impairment 1,747,666 1,435,449 883,831 763,924 Impairment losses on receivables and inventories 71,908 72,353 47,724 16,113 Additions in provisions and employee benefits 150,166 324,324 59,325 276,323 Net finance cost 18 2,071,188 844,683 899,883 362,988 Gain/(losses) on sale of property, plant and equipment and intangible assets (28,170) 15,406 (25,256) 2,916 Gain on sale of operations in subsidiaries - (23,845) - (23,845) Equity-settled share-based payment expense 20 85,549 88,054 47,591 42,160 Income tax expense 19 562,966 1,120,721 226,583 169,237 Share of result of associates (7,837) (4,993) (388) (2,584) Other non-cash items included in the profit (709,625) (342,297) (245,054) (192,886) Cash flow from operating activities before changes in working capital and use of provisions Increase/(decrease) in trade and other receivables 638,122 204,258 (383,433) 30,038 Increase/(decrease) in inventories (410,975) (520,130) 272,567 224,742 Increase/(decrease) in trade and other payables (4,506,477) (605,542) (1,483,097) 83,046 Cash generated from operations Interest paid (464,309) (331,709) (318,534) (96,552) Interest received 407,902 593,539 363,253 79,544 Dividends received 25,101 12,456 5,277 9,456 Income tax paid (4,832,630) (1,332,105) (440,916) (463,349) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 48,780 17,152 33,201 10,429 Proceeds from sale of subsidiaries operations - 88,077 - 88,077 Acquisition of property, plant and equipment and intangible assets (1,858,539) (1,906,618) (1,151,255) (1,187,161) Acquisition of subsidiaries, net of cash acquired (1,832,871) (244,044) (137,743) (195,958) Acquisition of other investments - (109,194) - (9,194) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (39,490) (90,770) (61,451) 252,159 Net proceeds/(acquisition) of other assets 104 1,766 17 1,725 Cash flow from investing activities Capital increase 13 - 9,873 - 2,930 Repurchase of treasury shares (4,541) (454,666) (5,005) (404,399) Proceeds from borrowings 903,223 3,900,871 130,107 21,681 Repayment of borrowings (535,530) (4,990,858) (308,008) (147,777) Cash net of finance costs other than interests (1,936,963) (426,126) (794,192) (576,038) Payment of finance lease liabilities (1,557) (1,384) (750) (854) Dividends and Interest on shareholder´s equity paid (2,186,030) (6,589,565) (86,381) (1,627,753) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of these interim consolidated financial statements . 7 Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting practices 4. Use of estimates and judgments 5. Cash and cash equivalents 6. Investment securities 7. Inventories 8. Deferred income tax and social contribution 9. Property, plant and equipment 10. Goodwill 11. Interest-bearing loans and borrowings 12. Provisions 13. Changes in equity 14. Segment reporting 15. Net Sales 16. Other operating income/(expenses) 17. Exceptional items 18. Finance cost and income 19. Income tax and social contribution 20. Share-based payments 21. Financial instruments and risks 22. Collateral and contractual commitments, advances from customers and other 23. Contingencies 24. Acquisition of subsidiaries 25. Non-cash items 26. Related parties 27. Events after the reporting period 8 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s shares and ADRs (American Depositary Receipts) are listed on the Stock Exchange and Mercantile & Futures Exchange (BM&FBOVESPA S.A.) as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”), AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V/S.A. (“ABI”) and Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficência (“Fundação Zerrenner”). The interim financial statements were approved by the Board of Directors on July 27, 2016. (b) Major corporate events in 2015 and 2016: On May, 2016, Ambev S.A. and its controlling shareholder Anheuser-Busch InBev SA/NV (“AB InBev”) had entered into an agreement pursuant to which the Company has agreed to transfer its business in Colombia, Peru and Ecuador to AB InBev, in exchange for which AB InBev has agreed to transfer the current SABMiller’s Panamanian business (“SABMiller”) to the Company (“Transaction”). The consummation of the Transaction are conditional on the prior implementation of the proposed combination of SABMiller and AB InBev’s activities announced on November 11 st , 2015, in addition to other customary closing conditions. On January, 2016, the Company, through itswholly-onwed subsidiary Labatt Breweries, in Canada, acquired the company Archibald Microbrasserie, known for its local beers and seasonal specialties. Furthermore, in Brazil, closed a transaction through which holds control of the company Sucos do Bem, which has a range of juices, teas and cereal bars. The acquisition amounts were approximately R$66 million and R$89 million, respectively. On January, 2016, Ambev S.A. through itswholly-onwed subsidiaries, CRBS S.A. and Ambev Luxembourg, closed a transaction which acquired the rights to a range of primarily spirit­based beers and ciders from Mark Anthony Group, by R$1.4 billion. During 2015 the Company, through its subsidiaries, effectedthe purchase of companies like Wals (“Tropical Juice”), Colorado (“Beertech Bebidas”), Bogota Beer Company (“BBC”), Cervecería BBC SAS (“Cerveceria BBC”), Mill Street Brewery (“Mill St. Brewery”) and Banks Holdings Limited (“BHL”). Along with Whirpool hasinitiatedthesetting-up of the one joint venture, named B. Blend, beingthe first platform beverages in capsules all-in-one of the world. 9 The main acquisitions details are disclosed in Note 24 - Acquisitions of subsidiaries. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2015. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Payroll and related benefits (Note 9); (c) Additional information on operating expenses by nature (Note 10); (d) Intangible assets (Note 15); (e) Trade receivables (Note 19); (f) Changes in equity (Note 21); (g) Interest-bearing loans and borrowings (Note 22); (h) Employee benefits (Note 23); (i) Trade payables (Note 25); (j) Operating leases (Note 28); (k) Contingencies (Note 30); (l) Group Companies (Note 33); (m) Insurance (Note 34). 3. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES There were no significant changes in accounting policies and calculation methods used for the interim financial statements as of June 30, 2016 in relation to those presented in the financial statements for the year ended December 31, 2015. 10 (a) Basis of preparation and measurement The interim financial statements are presented in thousands of Brazilian Reais (“R$”), unless otherwise indicated, rounded to the nearest thousand indicated . Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between cost of acquisition and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There were no early adoption of standards and amendments to standards however the Company is in the evaluation phase of the revised standards and does not expect significant impacts. IFRS 9 Financial Instruments: The IFRS 9, which will replace IAS 39, introduces new requirements for classification, measurement and write-off of financial assets and liabilities. In this new standard the basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. Also introduces a new hedge accounting model and impairment test for financial instruments. IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1 st , 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers: IFRS 15 requires revenue recognition to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1 st , 2018, with earlier adoption permitted. IFRS 16 – Leases: The IFRS 16, which supersedes IAS 17, introduces a new accounting recognition for the lessee and will require the recognition of the right to use and a lease liability for all leases with a term of more than twelve months, with rare exceptions. IASB issued IFRS 16, which will be effective for annual periods beginning on or after January 1 st , 2019, with earlier adoption permitted. 11 Other standards, interpretations and amendments to standards Other new standards, amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1 st , 2016 were not listed above because of either their non-applicability to or their immateriality to Ambev S.A.’s consolidated financial statements. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of interim financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting practices and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting policies reflects judgments, assessments or estimates, the Company believes that the following accounting practices reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; and (ix) measurement of financial instruments, including derivatives. 12 5. CASH AND CASH EQUIVALENTS 06/30/2016 12/31/2015 Cash 99,659 457,176 Current bank accounts 1,844,501 4,628,116 Short term bank deposits (i) 3,785,495 8,534,869 Cash and cash equivalents 5,729,655 13,620,161 Bank overdrafts (177,362) (2,539) Cash and cash equivalents less bank overdraft 5,552,293 13,617,622 (i) The balance refers mostly to Bank Deposit Certificates - CDB, high liquidity, which are readily convertible into known amounts of cash and which are subject to an insignificant risk of change in value. 6. INVESTMENT SECURITIES 06/30/2016 12/31/2015 Financial asset at fair value through profit or loss-held for trading 263,893 215,106 Current investments securities Debt held-to-maturity 87,790 118,628 Non-current investments securities Total 7. INVENTORIES 06/30/2016 12/31/2015 Finished goods 1,753,703 1,572,536 Work in progress 354,983 304,726 Raw material 1,857,869 1,857,351 Consumables 61,402 50,542 Spare parts and other 403,515 420,435 Prepayments 80,727 239,357 Impairment losses (108,249) (106,775) Losses on inventories recognized in the income statement amounted to R$31,730 in the period of six-months ended in June 30, 2016 (R$16,053 in the period of six-months ended in June 30, 2015). 8. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution taxes are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the interim financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, with operational activity, applied rates, are as follow: 13 Central America and the Caribbean from 23% to 31% Latin America from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 06/30/2016 12/31/2015 Assets Liabilities Net Assets Liabilities Net Investment securities 9,121 - 9,121 9,058 - 9,058 Intangible assets 2,274 (736,576) (734,302) 5,827 (774,637) (768,810) Employee benefits 408,418 - 408,418 570,259 - 570,259 Trade payables - exchange rate 1,033,714 (460,057) 573,657 2,138,413 (357,108) 1,781,305 Trade receivable 39,387 - 39,387 38,474 - 38,474 Derivatives 76,801 (57,298) 19,503 59,323 (131,733) (72,410) Interest-bearing loans and borrowings - (563) (563) - (685) (685) Inventories 172,515 (16,881) 155,634 223,465 (66,444) 157,021 Property, plant and equipment 38,481 (745,429) (706,948) - (737,271) (737,271) Withholding tax over undistributed profits - (976,501) (976,501) - (1,027,638) (1,027,638) Interest on shareholder´s equity 456,053 - 456,053 - - - Loss carryforwards 1,379,904 - 1,379,904 308,380 - 308,380 Provisions 242,025 (60,985) 181,040 251,247 (31,995) 219,252 Complement of income tax of foreign subsidiaries due in Brazil - (31,334) (31,334) - - - Other items - (250,144) (250,144) - (200,618) (200,618) Gross deferred tax assets / (liabilities) Netting by taxable entity (1,131,011) 1,131,011 - (854,594) 854,594 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Tax losses and negative bases of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. 14 At June 30, 2016 the assets and liabilities deferred taxes related to combined tax losses has an expected utilization/settlement by temporary differences as follows: 06/30/2016 Deferred taxes not related to tax losses to be realized until 12 months to be realized after 12 months Total Investment securities - 9,121 9,121 Intangible assets - (734,302) (734,302) Employee benefits 14,020 394,398 408,418 Trade payables - exchange rate 755,543 (181,886) 573,657 Trade receivable 38,644 743 39,387 Derivatives - 19,503 19,503 Interest-bearing loans and borrowings - (563) (563) Inventories 155,634 - 155,634 Property, plant and equipment (74,858) (632,090) (706,948) Withholding tax over undistributed profits - (976,501) (976,501) Interest on shareholder´s equity 456,053 - 456,053 Complement of income tax of foreign subsidiaries due in Brazil (31,334) - (31,334) Provisions 44,628 136,412 181,040 Other items (20,063) (230,081) (250,144) Deferred tax related to tax losses 06/30/2016 12/31/2015 2016 1,220,309 18,049 2017 26,301 25,504 2018 23,219 21,400 2019 28,427 26,200 Apart from 2020 (i) 81,648 217,227 (i) There is no expected realization that exceed the period of 10 years. As at June 30, 2016, deferred tax assets in the amount of R$777,790 (R$902,053 as at December 31, 2015) related to tax losses from previous periods and temporary differences of subsidiaries abroad were not recorded as the realization is not probable. The expiration term of these assets is five years on average and the tax losses carried forward in relation to them are equivalent to R$3,174,665 in June 30, 2016 (R$4,103,602 in December 31, 2015). The net change in deferred income tax and social contribution is detailed as follows: At December 31, 2015 Investment hedge (12,019) Investment hedge - put option granted on subsidiary (366,966) Cash flow hedge - gains/(losses) 587,896 Gains/(losses) on translation of other foreign operations (571,738) Recognized in other comprehensive income Recognized in income statement Balance at June 30, 2016 15 9. PROPERTY, PLANT AND EQUIPMENT 06/30/2016 12/31/2015 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Effect of movements in foreign exchange (467,395) (1,454,610) (410,674) (194,982) (2,527,661) 2,059,121 Acquisitions through business combinations 190,479 222,358 54,443 (891) 466,389 123,468 Sale through business combinations - (145,869) Acquisitions 6,772 370,083 174,697 1,256,871 1,808,423 5,291,085 Disposals (5,256) (272,570) (60,541) (1,981) (340,348) (833,138) Transfer to other asset categories 532,653 639,388 343,271 (1,616,928) (101,616) (186,704) Others - (112) Balance at end Depreciation and Impairment Balance at end of previous year - Foreign exchange effects 99,072 783,681 224,321 - 1,107,074 (1,066,722) Disposals through business combinations - 91,561 Depreciation (137,498) (1,064,625) (337,604) - (1,539,727) (2,717,750) Impairment losses - (53,636) (4) - (53,640) (110,618) Disposals 873 241,598 57,568 - 300,039 762,474 Transfer to other asset categories (1) (2,965) 3,870 - 904 117,593 Others - 15,640 Balance at end - Carrying amount: December 31, 2015 June 30, 2016 Leases, capitalizes interests and fixed assets provided as security are not material. 10. GOODWILL 06/30/2016 12/31/2015 Balance at end of previous year Effect of movements in foreign exchange (2,224,255) 2,858,515 Acquisitions through business combinations (i) 915,292 591,607 Balance at the end of year (i) It refers mainly to the acquisition of Mark Anthony, as presented in Note 24 - Acquisitions of subsidiaries . 16 The carrying amount of goodwill was allocated to the different cash-generating units as follows : Functional currency 06/30/2016 12/31/2015 LAN: Brazil BRL 17,456,811 17,414,848 Goodwill 102,699,444 102,657,481 Non-controlling transactions (85,242,633) (85,242,633) Dominican Republic DOP 3,117,260 3,838,899 Cuba (ii) USD 3,579 4,354 LAS: Argentina ARS 541,896 756,309 Bolivia BOB 1,135,374 1,381,210 Chile CLP 42,442 48,293 Colombia COP 147,140 165,850 Ecuador USD 5,084 6,018 Paraguay PYG 767,112 898,550 Peru PEN 54,402 63,545 Uruguay UYU 155,838 193,372 NA: Canada CAD 6,217,165 6,181,818 (ii) The functional currency of Cuba, the Cuban convertible peso (CUC), has a fixed parity with the dollar (USD) at balance sheet date. 11. INTEREST-BEARING LOANS AND BORROWINGS 06/30/2016 12/31/2015 Secured bank loans 895,849 320,004 Unsecured bank loans 738,344 925,859 Other unsecured loans 29,909 34,275 Financial leasing 1,012 2,435 Current liabilities Secured bank loans 593,853 672,596 Unsecured bank loans 856,481 1,076,008 Debentures and unsecured bond issues 390,049 374,372 Other unsecured loans 103,035 163,485 Financial leasing 24,792 30,442 Non-current liabilities Additional information regarding the exposure of the Company to the risks of interest rate and foreign currency are disclosed on Note 21 – Financial instruments and risks . The Company's debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. Contract clauses (covenants) The Company's loans have equal rights to payment without subordination clauses. Except for the credit lines due to FINAME contracted by the Company with BNDES, in which collateral was provided on assets acquired with the credit granted which serve as collateral; other loans and financing contracted by the Company provide only guarantees as collateral of other companies of the group. The loan contracts contain financial covenants, such as: guarantee of the existence of the Company; maintenance, in use or in good condition for the business of the Company's properties; limitation to perform transactions of acquisition, merger, sale or disposal of its assets; disclosure of financial statements and balance sheets. 17 As of June 30, 2016, the Company was in compliance with all its contractual obligations for its loans and financings. 12. PROVISIONS (a) Provision changes Balance as of December 31, 2015 Effect of changes in foreign exchange rates Additions Provisions used and reversed Balance as of June 30, 2016 Restructuring 10,039 (1,025) - (1,342) 7,672 Contingencies Civil 31,530 (2,510) 46,767 (26,376) 49,411 Taxes on sales 38,372 (72) 264,357 (273,196) 29,461 Income tax 184,089 437 8,707 (59,712) 133,521 Labor 179,761 (5,003) 85,230 (82,543) 177,445 Others 178,882 (26,978) 43,709 (39,225) 156,388 Total Total provisions (b) Disbursement expectative Balance as of June 30, 2016 1 year or less 1-2 years 2-5 years Over 5 years Restructuring 7,672 6,903 769 - - Contingencies Civil 49,411 5,249 38,280 5,152 730 Taxes on sales 29,461 9,410 17,855 257 1,939 Income tax 133,521 30,581 17,657 85,283 - Labor 177,445 40,635 69,219 54,789 12,802 Others 156,388 25,708 92,417 32,640 5,623 Total Total provisions The expected settlement of provisions was based on management’s best estimate at the balance sheet date. 18 Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and COFINS taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor The Company and its subsidiaries are involved in labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Other lawsuits The Company is involved in several lawsuits brought by former distributors, which are mostly claiming damages resulting from the termination of their contracts. The processes with possible probabilities are disclosed in Note 21 – Contingencies . 13. CHANGES IN EQUITY (a) Capital stock 06/30/2016 06/30/2015 Thousands of common shares Thousands of Real Thousands of common shares Thousands of Real Beginning balance as per statutory books 15,717,615 57,614,140 15,712,619 57,582,349 Share issued - - 4,996 31,791 (b) Capital reserves Capital Reserves Treasury shares Share Premium Other capital reserves Share-based Payments Total At January 1, 2016 Acquiree shares and result on treasury shares 88,335 - - - 88,335 Share-based payments - - - (11,850) (11,850) At June 30, 2016 19 Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total At January 1, 2015 Capital Increase (13,757) - - (8,928) (22,685) Acquiree shares and result on treasury shares (462,943) - - - (462,943) Share-based payments - - - 84,006 84,006 At June 30, 2015 (b.1) Treasury shares The treasury shares comprise own issued shares reacquired by the Company and the result on treasury shares that refers to gains and losses related to share-based payments transactions and others. Follows the changes of treasury shares: 06/30/2016 Acquire /realization shares Result on Treasure Shares Total Treasure Shares Thousands shares Thousands Brazilian Real Thousands shares Thousands Brazilian Real Beginning balance Changes during the year (13,395) 254,898 (166,563) 88,335 At the end of the year (b.2) Share premium The share premium refers to the difference between subscription price that the shareholders paid for the shares and theirs nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management from Ambev S.A. economic group to receive or acquire shares of the Company. The share-based payment reserve recorded a charge of R$85,549 at June 30, 2016 ( R$88,054 at June 30, 2015) (Note 20 – Share-based payments ). (c) Net income reserves Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and dividends proposed Total At January 1, 2016 Interest on shareholder´s equity - - - (2,039,171) (2,039,171) At June 30, 2016 - 20 Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and dividends proposed Total At January 1, 2015 Interest on shareholder´s equity (471,483) - - (1,508,371) (1,979,854) At June 30, 2015 - (c.1) Investments reserve From net income after deductions applicable, will be aimed no more than 60% (sixty per cent) to investment reserve in order to support future investments. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company has tax incentives framed in certain state and federal industrial development programs in the form of financing, deferred payment of taxes or partial reductions of the amount due. These state programs aim to promote the expansion of employment generation, regional decentralization, complement and diversify the industrial base of the States. In these states, the grace periods, enjoyment and reductions are permitted under the tax law. The portion of the expected income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2016, and are therefore not available as a basis for distribution of dividends, is composed of: 06/30/2016 06/30/2015 ICMS (Brazilian State value added) 724,082 514,570 Income tax 101,451 89,888 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible, in accordance with the applicable law and, when distributed, may be considered part of the minimum mandatory dividends. 21 As determined by its By-laws, the Company is required to distribute to its shareholders, as a minimum mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The minimum mandatory dividend includes amounts paid as interest on shareholder’s equity. Events during six-month period ended June 30 , 2016: Event Approval Type Date of payment Year Type of share Amount per share Total amount Board of Directors Meeting 01/15/2016 Interest on shareholder´s equity 02/29/2016 2015 ON 0.1300 2,039,171 Board of Directors Meeting 06/24/2016 Dividends 07/29/2016 2016 ON 0.1300 2,040,800 Events during six-month period ended June 30 , 2015: Event Approval Type Date of payment Year Type of share Amount per share Total amount Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2014 ON 0.0300 471,483 (i) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2015 ON 0.0600 942,966 Board of Directors Meeting 05/13/2015 Interest on shareholder´s equity 06/29/2015 2015 ON 0.1000 1,570,551 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in investments reserves. 22 (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total At January 1, 2016 Comprehensive income: Gains/(losses) on translation of foreign operations (3,486,740) - (3,486,740) Cash flow hedges - (1,202,253) - (1,202,253) Actuarial gains / (losses) - - 1,152 - 1,152 Total Comprehensive income - Put option granted on subsidiary - - - (144,079) - - - (144,079) Gains / (losses) of controlling interest´s share - (9,175) - - (9,175) At June 30, 2016 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/ losses Put option granted on subsidiary Gains/losses of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total At January 1, 2015 Comprehensive income: Gains/(losses) on translation of foreign operations 1,330,225 - (1,194) 1,329,031 Cash flow hedges - 182,325 - 182,325 Actuarial gain - - 1,350 - 1,350 Total Comprehensive income - - - At June 30, 2015 The carrying value adjustments amounts are presented net of income tax. 23 (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the interim financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (For additional information, see Note 21 – Financial instruments and risks) . (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a monthly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option granted on subsidiary As part of the shareholders agreement between the Ambev S.A. and ELJ, an option to sell (“put”) and to purchase (“call”) was issued, which may result in an acquisition by Ambev S.A. of the remaining shares of CND, for a value based on EBITDA from operations, the “put” exercisable annually until 2019 and the “call” from 2019. On June 30, 2016 the put option held by ELJ is valued at R$4,785,671 and the liability categorized as “Level 3”, as the Note 21 (b) and in accordance with the IFRS 3. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and they are revaluated on an annual basis at the same moment that the Company applies the impairment test. The changes in this option are presented as Note 21 – Financial instruments and risks. As part of the agreement to acquire the remaining shares of the company Sucos do Bem agreement, corresponding to 34%, the Company has a call option determined by gross revenue of its products and exercisable from 2019. On June 30, 2016 the option is valued at R$122,895. 24 As part of the acquisition agreement of all shares of the company Tropical Juice, the Company has a call option exercisable from 2018. On June 30, 2016 the option is valued at R$23,380. (d.5) Accounting for acquisition of non-controlling interests In transactions with non-controlling interests of the same business, even when performedat arm's length terms, that present valid economic grounds and reflect normal market conditions, will be consolidated by the applicable accounting standards as occurred within the same accounting entity. As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and are related to carrying amount of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. The acquisition of non-controlling interest related to Old Ambev, the above mentioned adjustment was recognized in the Carrying value adjustments if applicable. 25 14. SEGMENT REPORTING Segment information is presented in thousands of Brazilian Reais (R$). (a) Reportable segments – six-month periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net sales 13,809,447 13,323,971 4,787,291 4,782,442 3,345,564 2,572,382 21,942,302 20,678,795 Cost of sales (4,989,291) (4,691,801) (1,772,338) (1,876,584) (1,093,292) (820,073) (7,854,921) (7,388,458) Gross profit Distribution expenses (1,897,108) (1,742,944) (473,741) (447,842) (602,094) (507,920) (2,972,943) (2,698,706) Sales and marketing expenses (1,826,546) (1,625,751) (648,137) (559,303) (554,737) (402,298) (3,029,420) (2,587,352) Administrative expenses (734,045) (722,272) (200,097) (215,410) (153,047) (120,818) (1,087,189) (1,058,500) Other operating income/(expenses) 779,064 814,980 (43,385) (2,073) (12,212) 2,101 723,467 815,008 Exceptional items (11,958) (231,875) (8,508) (14,817) (7,999) - (28,465) (246,692) Income from operations (EBIT) Net finance cost (2,058,172) (775,476) (245,268) (281,540) 232,252 212,333 (2,071,188) (844,683) Share of result of associates 6,879 5,111 - - 958 (118) 7,837 4,993 Income before income tax Income tax expense 49,304 (464,662) (366,243) (409,939) (246,027) (246,120) (562,966) (1,120,721) Net income Normalized EBITDA (iii) Exceptional items (11,958) (231,875) (8,508) (14,817) (7,999) - (28,465) (246,692) Depreciation, amortization and impairment excluding exceptional items (1,289,432) (1,066,889) (351,043) (279,377) (107,196) (89,202) (1,747,671) (1,435,468) Net finance costs (2,058,172) (775,476) (245,268) (281,540) 232,252 212,333 (2,071,188) (844,683) Share of results of associates 6,879 5,111 - - 958 (118) 7,837 4,993 Income tax expense 49,304 (464,662) (366,243) (409,939) (246,027) (246,120) (562,966) (1,120,721) Net income Normalized EBITDA margin in % 46.6% 48.2% 41.8% 41.0% 31.0% 31.6% 43.2% 44.5% Acquisition of property, plant and equipment 1,081,683 1,451,866 592,910 478,937 137,548 90,441 1,812,141 2,021,244 Additions to / (reversals of) provisions 296,683 89,999 5,857 17,444 (60,322) - 242,218 107,443 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Segment assets 48,206,186 47,282,239 10,409,342 12,757,718 9,756,370 9,264,616 68,371,898 69,304,573 Intersegment elimination (4,586,154) (1,996,366) Non-segmented assets 12,870,968 22,868,027 Total assets Segment liabilities 17,998,467 20,998,656 5,804,162 5,093,900 3,408,149 3,608,612 27,210,778 29,701,168 Intersegment elimination (4,586,154) (1,996,366) Non-segmented liabilities 54,032,088 62,471,432 Total liabilities (i) Latin America – North: includes operations in Brazil and CAC (El Salvador, Guatemala, Nicaragua, Dominican Republic, Saint Vincent, Dominica, Antiqua, Cuba and Barbados). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (iii) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 26 (b) Reportable segments – three-month periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net sales 6,533,784 6,178,828 1,813,439 2,153,236 2,029,981 1,577,938 10,377,204 9,910,002 Cost of sales (2,504,444) (2,332,377) (728,083) (927,110) (662,078) (515,163) (3,894,605) (3,774,650) Gross profit Distribution expenses (925,891) (821,294) (192,911) (211,078) (339,010) (276,091) (1,457,812) (1,308,463) Sales and marketing expenses (887,281) (775,705) (291,537) (285,273) (302,725) (217,784) (1,481,543) (1,278,762) Administrative expenses (385,382) (352,488) (97,984) (124,563) (70,185) (59,934) (553,551) (536,985) Other operating income/(expenses) 352,519 334,562 (15,655) 13,319 (5,732) 356 331,132 348,237 Exceptional items (5,719) (229,141) (8,508) (9,756) (7,999) - (22,226) (238,897) Income from operations (EBIT) Net finance cost (976,623) (315,930) (28,312) (161,879) 105,052 114,821 (899,883) (362,988) Share of result of associates (136) 3,002 - - 524 (418) 388 2,584 Income before income tax Income tax expense (10,552) 80,020 (15,319) (84,858) (200,712) (164,399) (226,583) (169,237) Net income Normalized EBITDA (iii) Exceptional items (5,719) (229,141) (8,508) (9,756) (7,999) - (22,226) (238,897) Depreciation, amortization and impairment excluding exceptional items (647,575) (564,576) (177,652) (149,440) (58,570) (49,920) (883,797) (763,936) Net finance costs (976,623) (315,930) (28,312) (161,879) 105,052 114,821 (899,883) (362,988) Share of results of associates (136) 3,002 - - 524 (418) 388 2,584 Income tax expense (10,552) 80,020 (15,319) (84,858) (200,712) (164,399) (226,583) (169,237) Net income Normalized EBITDA margin in % 43.3% 45.3% 36.7% 35.7% 34.9% 35.4% 40.5% 41.6% (i) Latin America – North: includes operations in Brazil and CAC (El Salvador, Guatemala, Nicaragua, Dominican Republic, Saint Vincent, Dominica, Antiqua, Cuba and Barbados). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (ii i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 27 (c) Additional information – by Business unit: Six-month period ended: Three-month period ended: Latin America - north Latin America - north CAC Brazil Total CAC Brazil Total 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net sales 1,998,756 1,347,119 11,810,690 11,976,852 13,809,446 13,323,971 981,187 720,334 5,552,596 5,458,494 6,533,783 6,178,828 Cost of sales (912,109) (664,725) (4,077,181) (4,027,076) (4,989,290) (4,691,801) (440,262) (378,276) (2,064,181) (1,954,101) (2,504,443) (2,332,377) Gross profit Distribution expenses (205,293) (143,440) (1,691,815) (1,599,504) (1,897,108) (1,742,944) (103,415) (76,799) (822,476) (744,495) (925,891) (821,294) Sales and marketing expenses (229,279) (173,109) (1,597,267) (1,452,642) (1,826,546) (1,625,751) (106,898) (88,645) (780,383) (687,060) (887,281) (775,705) Administrative expenses (97,402) (63,069) (636,642) (659,203) (734,044) (722,272) (54,259) (32,402) (331,122) (320,086) (385,381) (352,488) Other operating income/(expenses) 4,877 1,963 774,187 813,017 779,064 814,980 (1,776) (1,648) 354,295 336,210 352,519 334,562 Exceptional items - - (11,958) (231,875) (11,958) (231,875) - - (5,719) (229,141) (5,719) (229,141) Income from operations (EBIT) Net finance cost (14,979) 150,173 (2,043,193) (925,649) (2,058,172) (775,476) 29,755 2,128 (1,006,378) (318,058) (976,623) (315,930) Share of result of associates 13,048 - (6,169) 5,111 6,879 5,111 2,992 - (3,128) 3,002 (136) 3,002 Income before income tax Income tax expense (167,186) (102,089) 216,490 (362,573) 49,304 (464,662) (88,490) (38,635) 77,938 118,655 (10,552) 80,020 Net income Normalized EBITDA (i) Exceptional items - - (11,958) (231,875) (11,958) (231,875) - - (5,719) (229,141) (5,719) (229,141) Depreciation. amortization and impairment excluding exceptional items (172,757) (164,047) (1,116,675) (902,842) (1,289,432) (1,066,889) (78,977) (107,967) (568,598) (456,609) (647,575) (564,576) Net finance costs (14,979) 150,173 (2,043,193) (925,649) (2,058,172) (775,476) 29,755 2,128 (1,006,378) (318,058) (976,623) (315,930) Share of results of associates 13,048 - (6,169) 5,111 6,879 5,111 2,992 - (3,128) 3,002 (136) 3,002 Income tax expense (167,186) (102,089) 216,490 (362,573) 49,304 (464,662) (88,490) (38,635) 77,938 118,655 (10,552) 80,020 Net income Normalized EBITDA margin in % 36.6% 34.8% 48.2% 49.7% 46.6% 48.2% 36.0% 34.8% 44.6% 46.6% 43.3% 45.3% (i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 29 Six-month period ended: Three-month period ended: Brazil Brazil Beer Soft drink Total Beer Soft drink Total 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Net sales 10,011,436 10,176,811 1,799,254 1,800,041 11,810,690 11,976,852 4,701,579 4,609,219 851,017 849,275 5,552,596 5,458,494 Cost of sales (3,233,391) (3,204,821) (843,790) (822,255) (4,077,181) (4,027,076) (1,634,003) (1,547,670) (430,178) (406,431) (2,064,181) (1,954,101) Gross profit Distribution expenses (1,373,124) (1,311,031) (318,691) (288,473) (1,691,815) (1,599,504) (659,954) (608,783) (162,522) (135,712) (822,476) (744,495) Sales and marketing expenses (1,481,805) (1,306,005) (115,462) (146,637) (1,597,267) (1,452,642) (748,869) (633,120) (31,514) (53,940) (780,383) (687,060) Administrative expenses (575,246) (616,669) (61,396) (42,534) (636,642) (659,203) (285,391) (300,587) (45,731) (19,499) (331,122) (320,086) Other operating income/(expenses) 619,226 716,435 154,961 96,582 774,187 813,017 282,459 290,581 71,836 45,629 354,295 336,210 Exceptional items (11,461) (231,724) (497) (151) (11,958) (231,875) (5,414) (229,141) (305) - (5,719) (229,141) Income from operations (EBIT) Net finance cost (2,043,193) (925,649) - - (2,043,193) (925,649) (1,006,378) (318,058) - - (1,006,378) (318,058) Share of result of associates (6,169) 5,111 - - (6,169) 5,111 (3,128) 3,002 - - (3,128) 3,002 Income before income tax Income tax expense 216,490 (362,573) - - 216,490 (362,573) 77,938 118,655 - - 77,938 118,655 Net income Normalized EBITDA (i) Exceptional items (11,461) (231,724) (497) (151) (11,958) (231,875) (5,414) (229,141) (305) - (5,719) (229,141) Depreciation, amortization and impairment excluding exceptional items (939,054) (742,840) (177,621) (160,002) (1,116,675) (902,842) (477,983) (375,632) (90,615) (80,977) (568,598) (456,609) Net finance costs (2,043,193) (925,649) - - (2,043,193) (925,649) (1,006,378) (318,058) - - (1,006,378) (318,058) Share of results of associates (6,169) 5,111 - - (6,169) 5,111 (3,128) 3,002 - - (3,128) 3,002 Income tax expense 216,490 (362,573) - - 216,490 (362,573) 77,938 118,655 - - 77,938 118,655 Net income Normalized EBITDA margin in % 49.0% 51.1% 44.0% 42.0% 48.2% 49.7% 45.4% 47.4% 40.4% 42.4% 44.6% 46.6% (i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 30 15. NET SALES The reconciliation between gross sales and net sales is as follows: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Gross sales 43,929,257 43,036,398 18,950,050 20,674,920 Deductions from gross revenue (21,986,955) (22,357,603) (8,572,846) (10,764,918) The deductions of the gross revenue are represented by the taxes, rebates and strategic location in stores. Services provided by distributors, such as the promotion of our brands and logistics services are considered as expense when separately identifiable. 16. OTHER OPERATING INCOME / (EXPENSES) Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Government grants/NPV of long term fiscal incentives 673,165 831,386 317,846 363,667 Additions to provisions (28,857) (22,739) (6,616) (14,165) Gain / (losses) on disposal of property, plant and equipment and intangible assets 28,170 8,440 25,255 20,929 Other operating income/(expenses), net 50,989 (2,079) (5,353) (22,194) Government grants are not recognized until there is reasonable assurance that the Company will meet related conditions and that the grants will be received. Government grants are systematically recognized in income during the periods in which the Company recognizes as expenses the related costs that the grants are intended to offset. 17. EXCEPTIONAL ITEMS According to the Company’s accounting practices, exceptional items are those that do not occur regularly, as part of the operational activities of the business . In determining whether an event or transaction qualifies as a exceptional item, management considers quantitative and qualitative factors such as the frequency or predictability of the occurrence, and the potential for affecting the profit or loss. Transactions that may give rise to exceptional items are mainly restructuring activities, impairments, and gains or losses on disposal of assets and investments, due to the special nature of such events. The Company opted to exclude these items when measuring segment-based performance, as per Note 14 – Segment reporting . 31 The exceptional items included in the income statement are detailed below: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Restructuring (20,466) (17,551) (14,227) (9,756) Administrative lawsuit - (229,141) - (229,141) Costs of new acquisition (7,999) - (7,999) - 18. FINANCE COST AND INCOME (a) Finance costs Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Interest expense (721,750) (442,823) (358,671) (222,792) Capitalized borrowings 2,851 20,015 723 7,562 Net Interest on pension plans (56,276) (46,343) (27,613) (23,596) Losses on hedging instruments (997,270) (479,293) (474,695) (194,292) Interest on contingencies (265,245) (53,926) (47,138) (26,606) Exchange variation (320,368) (241,872) (50,664) (93,512) Tax on financial transactions (90,643) (51,532) (47,295) (22,842) Bank guarantee expenses (45,675) (39,321) (21,974) (19,577) Other financial results (35,072) (29,100) (8,664) 3,405 Interest expenses are presented net of the effect of interest rate derivative financial instruments which mitigate Ambev S.A. interest rate risk (Note 21 – Financial instruments and risks ). The interest expense are as follows: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Financial liabilities measured at amortized cost (221,475) (186,908) (106,034) (88,866) Liabilities at fair value through profit or loss (479,977) (238,283) (242,360) (124,721) Fair value hedge - hedged items (29,120) (13,470) (10,814) (7,389) Fair value hedge - hedging instruments 8,822 (4,162) 537 (1,816) (b) Finance income Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Interest income 288,779 269,950 103,671 96,473 Gains on derivative 114,713 173,842 9,513 92,091 Gains on no derivative instrument at fair value through profit or loss 36,234 58,937 11,854 29,981 Other financial results 18,534 16,783 11,070 10,717 32 Interest income arises from the following financial assets: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Cash and cash equivalents 133,653 222,013 62,971 70,818 Investment securities held for trading 23,355 47,937 13,745 25,655 Other receivables 131,771 - 26,955 - 19. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are analyzed as follows: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Income tax expense - current Deferred tax expense on temporary differences (446,563) (586,996) (281,898) (121,076) Deferred tax on taxes losses 1,055,998 770,199 588,862 332,308 Total deferred tax (expense)/income Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Profit before tax Adjustment on taxable basis Non-taxable income (263,577) (372,073) (133,584) 106,139 Government grants related to sales taxes (724,082) (514,570) (382,967) (215,510) Share of results of associates (7,837) (4,993) (388) (2,584) Non-deductible expenses 464,503 322,070 204,068 222,235 Complement of income tax of foreign subsidiaries due in Brazil 92,159 1,121,050 61,144 (69,835) Intragroup transactions taxed only in Brazil 915,919 (980,324) 467,943 240,897 Aggregated weighted nominal tax rate 30.33% 31.71% 29.54% 30.66% Taxes payable – nominal rate Adjustment on tax expense Regional incentives - income taxes 101,451 89,888 49,448 50,947 Deductible interest on shareholders equity 1,118,698 1,021,556 425,382 533,988 Tax savings from goodwill amortization on tax books 71,122 71,190 35,533 35,590 Withholding tax over undistributed profits (82,016) (210,448) 130 (58,330) Others with reduced taxation 79,822 (112,139) 35,573 201,141 Income tax and social contribution expense Effective tax rate 10.00% 16.79% 9.44% 6.13% The main events that impacted the effective tax rate in the period were: § Non-taxable income : currency impact over non taxable income abroad; § Complement of income tax of foreign subsidiaries due in Brazil: higher results of foreign subsidiaries with a tax rate lower than 34%; 33 § Withholding tax over undistributed profits: currency impact over deferred tax associated to undistributed profits of foreign subsidiaries; § Other taxes adjustments the non-recognition of deferred tax asset related to losses of an Ambev subsidiary, in line with paragraph 39 of IAS 12. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. 20. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from the Company and its subsidiaries to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: Grant 1: the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to the permanency in the Company for a period of five-years from the date of exercise; Grant 2: the beneficiary may exercise the options after a period of five years. The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the “Grant 2” of 2016 and 2015 grants are as follows: In R$, except when otherwise indicated 06/30/2016 (i) 12/31/2015 (i) Fair value of options granted 7.53 7.84 Share price 18.25 18.41 Exercise price 18.25 18.41 Expected volatility 27.3% 27.5% Vesting year 5 5 Expected dividends 5% 5% Risk-free interest rate 14.8% (ii) 15.9% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. 34 The total number of outstanding options developed as follows: Thousand options 06/30/2016 12/31/2015 Options outstanding at January 1 st 121,770 126,149 Options issued during the period 3,700 16,568 Options exercised during the period (8,088) (19,975) Options forfeited during the period (1,858) (972) Options outstanding at ended period The range of exercise prices of the outstanding options is between R$0.22 (R$0.35 as of December 31, 2015) and R$30.57 (R$26.57 as of December 31, 2015) and the weighted average remaining contractual life is approximately 6.18 years (6.30 years as of December 31, 2015). Of the 115,524 thousand outstanding options (121,770 thousand as of December 31, 2015), 40,578 thousand options are vested as at June 30, 2016 (48,723 thousand as of December 31, 2015). The weighted average exercise price of the options is as follows: In R$ per share 06/30/2016 12/31/2015 Options outstanding at January 1 st 12.36 10.07 Options issued during the period 18.25 18.42 Options forfeited during the period 15.51 20.35 Options exercised during the period 2.65 5.05 Options outstanding at ended period 12.96 12.36 Options exercisable at ended period 5.42 3.29 For the options exercised during 2016, the weighted average share price on the exercise date was R$18.39. To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans if the issue of new shares is required to meet the grants awarded in the Programs. During the period, Ambev S.A. issued 4,884 thousand (2,692 in 2015) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$93,514 (R$47,486 in 2015), and cliff vest after five years. 35 The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 06/30/2016 12/31/2015 Deferred shares outstanding at January 1 st 19,056 17,490 New deferred shares during the period 4,884 2,692 Deferred shares granted during the period (6,008) (804) Deferred shares forfeited during the period (679) (322) Deferred shares outstanding at ended period Additionally, certain employees and directors of the Company receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity . These share-based payments generated an expense of R$97,474 in the three-month period ended June 30, 2016 (R$95,993 for the three-month period ended June 30, 2015), recorded as administrative expenses. 21. FINANCIAL INSTRUMENTS AND RISKS Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations. The policy comprises four main aspects: (i) capital structure, financing and liquidity, (ii) transactional risks related to the business, (iii) financial statements translation risks and (iv) credit risks of financial counterparties. The policy establishes that all the financial assets and liabilities in each country where Ambev S.A. operates must be denominated in their respective local currencies. The policy also sets forth the procedures and controls needed for identifying, measuring and minimizing market risks, such as variations in foreign exchange rates, interest rates and commodities (mainly aluminum, wheat, corn and sugar) that may affect Ambev S.A.’s revenues, costs and/or investment amounts. The policy states that all the currently known risks (e.g. foreign currency and interest) shall be mitigated by contracting derivative financial instruments. Existing risks not yet evident (e.g. future contracts for the purchase of raw material or property, plant and equipment) shall be mitigated using projections for the period necessary for the Company to adapt to the new costs scenario that may vary from ten to fourteen months, also through the use of derivative financial instruments. Most of the translation risks are not mitigated. Any exception to the policy must be approved by the Board of Directors . 36 Derivative financial Instruments Derivative financial instruments authorized by the Financial Risk Management Policy are futures contracts traded on exchanges, full deliverable forwards, non-deliverable forwards, swaps and options. At June 30, 2016, the Company and its subsidiaries had no target forward, swaps with currency verification or any other derivative operations representing a risk level above the nominal value of their contracts. The derivative operations are classified by strategies according to their purposes, as follows: i) Cash flow hedge derivative instruments – The highly probable forecast transactions contracted in order to minimize the Company's exposure to fluctuations of exchange rates and prices of raw materials, investments, equipment and services to be procured, protected by cash flow hedges that shall occur at various different dates during the next fourteen months. Gains and losses classified as hedging reserve in equity are recognized in the income statement in the period or periods when the forecast and hedged transaction affects the income statement. This occurs in the period of up to fourteen months from the balance sheet date in accordance with the Company’s Financial Risk Management Policy. ii) Fair value hedge derivative instruments – operations contracted with the purpose of mitigating the Company’s net indebtedness against foreign exchange and interest rate risk. Cash net positions and foreign currency debts are continually assessed for identification of new exposures. The results of these operations, measured according to their fair value, are recognized in financial results. iii ) Net investment hedge derivative instruments – transactions entered into in order to minimize exposure of the exchange differences arising from conversion of net investment in the Company's subsidiaries located abroad for translation account balance . The effective p ortion of the hedge is allocated to equity and the ineffectiveness portion is recorded directly in financial results. iv) Derivatives measured at fair value though profit or loss – operations contracted with the purpose of protecting the Company against fluctuations on income statement. The following tables summarize the exposure of the Company that were identified and protected in accordance with the Company's Risk Policy. The following denominations have been applied: Operational Hedge: Refers to the exposures arising from the core business of Ambev S.A., such as: purchase of inputs, purchase of fixed assets and service contracts linked to foreign currency, which is protected through the use of derivatives. 37 Financial Hedge: Refers to the exposures arising from cash and financing activities, such as: foreign currency cash and foreign currency debt, which is protected through the use of derivatives. Investment hedge abroad: Refers mainly to exposures arising from cash hold in foreign currency in foreign subsidiaries whose functional currency is different from the consolidation currency. Once the derivatives contracted for protection of this cash are accounted in entities whose functional currency is the Real, a portion of the net assets of these subsidiaries was designated as net investment hedge object, in such manner thehedge result can be recorded in other comprehensive income of the group, following the result of the hedged item. Investment hedge - Put option granted on subsidiary : As detailed in Note 13 (d.4) the Company constituted a liability related to acquisition of Non-controlling interest in the Dominican Republic operations. This financial instrument is denominated in Dominican Pesos and is recorded in a Company which functional currency is the Real. The Company assigned this financial instrument as a hedging instrument for part of its net assets located in the Dominican Republic, in such manner the hedge result can be recorded in other comprehensive income of the group, following the result of the hedged item. 38 Transactions protected by derivative financial instruments in accordance with the Financial Risk Management Policy 06/30/2016 Six-month period ended: 06/30/2016 Three-month period ended: 06/30/2016 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Assets Liability Finance Result Operational Result Equity Finance Result Operational Result Equity Cost Commodity (1,510,222) 1,510,222 133,427 (75,626) - (132,064) 7,783 - (57,939) - American Dollar (8,756,486) 8,756,486 130,741 (889,259) (795,641) 803,190 (994,655) (382,118) 287,808 (501,289) Euro (115,971) 115,971 - (4,016) 7,102 41,264 (91,735) 8,132 15,894 (11,413) Mexican Pesos (381,939) 381,939 20,098 (46,602) (1,226) (2,765) 161 (755) (709) - Fixed Assets - American Dollar (606,113) 606,113 1,494 (117,017) (134,536) - - (74,328) - - Euro (428,181) 428,181 1,690 (52,849) (60,467) - - (42,439) - - Expenses - - American Dollar (83,294) 83,294 5,255 - (1,248) - (28,608) (966) - 4,756 Euro (6,058) 6,058 1,758 (1,836) (375) - 688 (331) - - Canadian Dollar - 50,861 - (106,291) - - - Cash - American Dollar 608,467 (608,467) (9,761) 20,258 37,254 - - 12,320 - - Euro 42,252 (42,252) 2,736 (3,451) 7,954 - - 315 - - Interest rate 450,000 (450,000) 145 (510) 31,303 - - 12,238 - - Debts - American Dollar (1,724,721) 1,130,059 18,128 (37,624) (7,518) - - (18,873) - - Interest rate (699,559) 699,559 12,843 (15,425) (14,142) - - (2,150) - - Foreign Investments - American Dollar - (937) - 37,166 - - - Euro - 44 - 1,683 - - - Canadian Dollar - (268) - (3,501) - - - As of June 30, 2016 39 12/31/2015 Six-month period ended: 06/30/2015 Three-month period ended: 06/30/2015 Fair Value Gain / (Losses) Gain / (Losses) Exposure Risk Notional Assets Liability Finance Result Operational Result Equity Finance Result Operational Result Equity Cost Commodity (2,354,990) 2,354,990 75,862 (368,702) (11,430) (112,409) (144,409) (3,678) (56,572) (26,585) American Dollar (8,808,434) 8,808,434 460,959 (46,135) (507,135) 429,175 750,273 (264,247) 237,698 (28,251) Euro (635,611) 635,611 23,473 4,329 4,039 28,601 32,674 9,796 14,830 (17,683) Mexican Pesos (435,830) 435,830 24,795 (33,081) 1,622 (3,068) (15,678) 1,088 (3,068) (7,730) Fixed Assets - American Dollar (1,875,765) 1,875,765 76,403 (11,446) 21,544 - - 8,034 - - Euro (360,694) 360,694 3,074 (4,278) 37,442 - - 2,788 - - Expenses - - American Dollar 1,049,965 (1,049,965) 252,101 (1,052,674) (229,827) - (518,675) 60,795 - 60,847 Euro (16,232) 16,232 10,393 (16,697) (4,366) - (4,461) (102) - (197) Canadian Dollar 3,886,494 (3,886,494) 28,433 (1,904,964) 54,187 - (115,316) 30,436 - 55,450 Brazilian Real - (13,031) - (29,740) (21,163) - 16,019 Cash - American Dollar (841,139) 841,139 146,108 (1,122,286) 1,277,681 - - (93,338) - - Euro 37,527 (37,527) 18,226 (52,945) (9,963) - - (2,188) - - Interest rate (245,000) 245,000 577 (278) (21,293) - - (1,193) - - Debts - American Dollar (1,005,885) 154,254 3,030 949,512 (36,564) - - (1,142) - - Interest rate (589,559) 589,559 - (38,633) (4,162) - - (1,816) - - Foreign Investments - - American Dollar 132,910 (132,911) 62,609 (978,206) 152,024 - (798,778) 95,744 - 69,159 Euro 9,027 (9,027) 11,153 (26,157) 4,366 - (41,152) 102 - 29 Canadian Dollar - - 366,561 (115,488) 30,483 - (36,364) 17,408 - 148,580 Total 40 I. Market risk a.1) Foreign currency risk The Company is exposed to foreign currency risk on borrowings, investments, purchases, dividends and/or interest expense/income whenever they are denominated in a currency other than the functional currency of the subsidiary. The main derivatives financial instruments used to manage foreign currency risk are futures contracts, swaps, options, non deliverable forwards and full deliverable forwards. a.2) Commodity Risk A significant portion of the Company inputs comprises commodities, which historically have experienced substantial price fluctuations. The Company therefore uses both fixed price purchasing contracts and derivative financial instruments to minimize its exposure to commodity price volatility. The Company has important exposures to the following commodities: aluminum, sugar, wheat and corn. These derivative financial instruments have been designated as cash flow hedges. a.3) Interest rate risk The Company applies a dynamic interest rate hedging approach whereby the target mix between fixed and floating rate debt is reviewed periodically. The purpose of t he Company ’s policy is to achieve an optimal balance between cost of funding and volatility of financial results, taking into account market conditions as well as the Company ’s overall business strategy. The table below demonstrates the Company’s exposure related to debts, before and after interest rates hedging strategy. 06/30/2016 Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Brazilian Real 7.6% 985,749 7.3% 608,094 Working Capital in Argentinean Peso 34.0% 175,736 34.0% 175,736 Dominican Peso 9.5% 305,159 9.5% 305,159 American Dollar 5.9% 11,386 5.9% 11,386 Guatemala´s Quetzal 8.0% 9,628 8.0% 9,628 Working Capital in Chilean Peso 0.0% 1,626 0.0% 1,626 Colombian Peso 12.5% 26,076 12.5% 26,076 Interest rate pre-set Brazilian Real 9.7% 747,095 12.5% 2,089,705 American Dollar 1.8% 1,548,231 1.9% 583,276 Interest rate postfixed 41 12/31/2015 Pre - Hedge Post - Hedge Interest rate Amount Interest rate Amount Brazilian Real 7.1% 1,099,610 8.2% 927,152 Working Capital in Argentinean Peso 24.0% 2,537 24.0% 2,537 Dominican Peso 9.5% 394,880 9.5% 394,880 American Dollar 6.0% 15,816 6.0% 15,816 Guatemala´s Quetzal 7.8% 9,703 7.8% 9,703 Colombian Peso 2.9% 29,635 2.9% 29,635 Interest rate pre-set Brazilian Real 9.4% 1,055,059 11.2% 1,386,476 American Dollar 1.8% 994,775 1.8% 835,816 Interest rate postfixed Sensitivity analysis The Company mitigates risks arising from non-derivative financial assets and liabilities substantially, through derivative financial instruments. In this context, the Company has identified the main risk factors that may generate losses from these derivative financial instruments and has developed a sensitivity analysis based on four scenarios, which may impact the Company’s future results, as described below: 1 – Probable scenario: Management expectations of deterioration in each transaction’s main risk factor. To measure the possible effects on the results of derivative transactions, the Company uses parametric Value at Risk – VaR. is a statistical measure developed through estimates of standard deviation and correlation between the returns of several risk factors. This model results in the loss limit expected for an asset over a certain time period and confidence interval. Under this methodology, we used the potential exposure of each financial instrument, a range of 95% and horizon of 21 days after June 30, 2016 for the calculation, which are presented in the module. 2 – Adverse scenario: 25% deterioration in each transaction’s main risk factor as compared to the level observed on June 30, 2016. 3 – Remote scenario: 50% deterioration in each transaction’s main risk factor as compared to the level observed on June 30, 2016. 42 Transaction Risk Base scenario Probable scenario Adverse scenario Remote scenario Commodities hedge Decrease on commodities price 57,801 (142,857) (319,756) (697,311) Input purchase (57,801) 142,857 319,756 697,311 Foreign exchange hedge Foreign currency decrease (789,038) (1,570,703) (3,074,391) (5,359,744) Input purchase 789,038 1,570,703 3,074,391 5,359,744 Costs effects - Foreign exchange hedge Foreign currency decrease (166,682) (272,991) (399,458) (632,234) Capex Purchase 166,682 272,991 399,458 632,234 Fixed assets effects - Foreign exchange hedge Foreign currency increase 5,177 (1,633) (17,161) (39,499) Expenses (5,177) 1,633 17,161 39,499 Income expenses effects - Hedge cambial Foreign currency increase 9,782 (61,341) (156,435) (303,087) Cash (9,782) 61,341 156,435 303,087 Interest Hedge Increase in interest rate (365) (638) (415) (462) Interest revenue 365 638 415 462 Cash effects - Hedge cambial Foreign currency increase (19,496) (161,248) (311,781) (604,066) Cash 19,496 92,116 163,116 306,735 Interest Hedge Decrease in interest rate (2,582) (210,559) (209,523) (238,091) Interest expenses 2,582 210,559 209,523 238,091 Debt effects - - 43 As of June 30, 2016 the Notional and Fair Value amounts per instrument and maturity were as follows: Notional Value Exposure Risk > 2020 Total Cost - - - Commodity 1,291,667 218,555 - - - 1,510,222 American Dollar 7,337,754 1,418,732 - - - 8,756,486 Euro 115,971 - 115,971 Mexican Peso 378,879 3,060 - - - 381,939 Fixed asset - - - American Dollar 317,231 288,882 - - - 606,113 Euro 428,181 - 428,181 Expenses - American Dollar 83,294 - 83,294 Euro 6,058 - 6,058 Cash - American Dollar (46,806) (561,661) - - - (608,467) Euro (42,252) - (42,252) Brazilian Real - (50,000) - (150,000) (250,000) (450,000) Debt - - American Dollar 86,928 1,043,131 - - - 1,130,059 Brazilian Real - 300,000 - - 399,559 699,559 Total - Fair Value Exposure Risk >2020 Total Cost - - - Commodity 43,782 14,019 - - - 57,801 American Dollar (607,285) (151,233) - - - (758,518) Euro (4,016) - (4,016) Mexican Peso (25,917) (587) - - - (26,504) Fixed asset - - - American Dollar (103,973) (11,550) - - - (115,523) Euro (51,159) - (51,159) Expenses - American Dollar 5,255 - 5,255 Euro (78) - (78) Cash - American Dollar (7,344) 17,841 - - - 10,497 Euro (715) - (715) Brazilian Real - 10 - (22) (353) (365) Debt - - American Dollar 13,639 (33,135) - - - (19,496) Brazilian Real - (13,474) - - 10,892 (2,582) Total - 44 II. Credit Risk Concentration of credit risk on trade receivables A substantial part of the Company’s sales is made to distributors, supermarkets and retailers, within a broad distribution network. Credit risk is reduced because of the widespread number of customers and control procedures used to monitor risk. Historically, the Company has not experienced significant losses on receivables from customers. Concentration of credit risk on counterpart In order to minimize the credit risk of its investments, the Company has adopted procedures for the allocation of cash and investments, taking into consideration limits and credit analysis of financial institutions, avoiding credit concentration, i.e., the credit risk is monitored and minimized to the extent that negotiations are carried out only with a select group of highly rated counterparties. The selection process of financial institutions authorized to operate as the Company’s counterparty is set forth in our Credit Risk Policy. This Credit Risk Policy establishes maximum limits of exposure to each counterparty based on the risk rating and on each counterparty's capitalization. In order to minimize the risk of credit with its counterparties on significant derivative transactions, the Company has adopted bilateral “trigger” clauses. According to these clauses, where the fair value of an operation exceeds a percentage of its notional value (generally between 10% and 15%), the debtor settles the difference in favor of the creditor. As of June 30, 2016, the Company held its main short-term investments with the following financial institutions: Banco do Brasil, Bradesco, Bank Mendes Gans, Caixa Econômica Federal, Citibank, Itaú-Unibanco, JP Morgan Chase, Merrill Lynch, Santander e Toronto Dominion Bank. The Company had derivative agreements with the following financial institutions: Banco Bisa, Barclays, BNB, BNP Paribas, Bradesco, Citibank, Deutsche Bank, Itaú, Goldman Sachs, JP Morgan Chase, Macquarie, Merrill Lynch, Morgan Stanley, Santander, ScotiaBank e TD Securities. The carrying amount of cash and cash equivalents, investment securities, trade receivables excluding prepaid expenses, recoverable taxes and derivative financial instruments are disclosed net of provisions for impairment and represents the maximum exposure of credit risk as of June 30, 2016. There was no concentration of credit risk with any counterparties as of June 30, 2016. 45 III. Liquidity Risk The Company believes that cash flows from operating activities , cash and cash equivalents and short-term investments , together with the derivative financial instruments and access to loan facilities are sufficient to finance capital expenditures, financial liabilities and dividend payments in the future. IV. Capital management Ambev S.A. is continuously optimizing its capital structure targeting to maximize shareholder value while keeping the desired financial flexibility to execute the strategic projects. Besides the statutory minimum equity funding requirements that apply to the Company’s subsidiaries in the different countries, Ambev S.A. is not subject to any externally imposed capital requirements. When analyzing its capital structure, the Company uses the same debt ratings and capital classifications as applied in the Company’s financial statements. Financial instruments (a) Financial instruments categories Management of the financial instruments held by the Company is effected through operational strategies and internal controls to assure liquidity, profitability and transaction security . Financial instruments transactions are regularly reviewed for the effectiveness of the risk exposure that management intends to cover (foreign exchange, interest rate, etc.). The table below shows all financial instruments recognized in the financial statements, segregated by category : 06/30/2016 Loans and receivables Held for trading Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 5,729,655 - 5,729,655 Investment securities - 87,790 263,893 - - 351,683 Trade receivables excluding prepaid expenses 5,822,848 - 5,822,848 Financial instruments derivatives - - 24,021 294,533 - 318,554 Total - Financial liabilities Trade payables and other liabilities - - 4,931,946 - 9,657,099 14,589,045 Financial instruments derivatives - - 23,208 1,200,749 - 1,223,957 Interest-bearning loans and borrowings - 3,633,324 3,633,324 Total - - 46 12/31/2015 Loans and receivables Held for trading Financial assets/liabilities at fair value through profit or loss Derivatives hedge Financial liabilities through amortized cost Total Financial assets Cash and cash equivalents 13,620,161 - 13,620,161 Investment securities - 118,628 215,106 - - 333,734 Trade receivables excluding prepaid expenses 6,556,780 - 6,556,780 Financial instruments derivatives - - 449,346 1,114,411 - 1,563,757 Total - Financial liabilities Trade payables and other liabilities - - 5,558,583 - 13,779,572 19,338,155 Financial instruments derivatives - - 3,975,921 842,208 - 4,818,129 Interest-bearning loans and borrowings - 3,599,476 3,599,476 Total - - (b) Classification of financial instruments by type of fair value measurement IFRS 13 Fair Value Measurement defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Also pursuant to IFRS 13, financial instruments measured at fair value shall be classified within the following categories : Level 1 – quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date valuation; Level 2 – inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly; and Level 3 – unobservable inputs for the asset or liability. 47 06/30/2016 12/31/2015 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Financial assets Financial asset at fair value through profit or loss 263,893 - - 263,893 215,106 - - 215,106 Derivatives assets at fair value through profit or loss 11,178 12,843 - 24,021 161,766 287,580 - 449,346 Derivatives - operational hedge 151,537 142,996 - 294,533 177,194 497,403 - 674,597 Derivatives - net investment hedge - 63,069 376,745 - 439,814 - - Financial liabilities Financial liabilities at fair value through profit and loss (i) - - 4,931,946 4,931,946 - - 5,558,583 5,558,583 Derivatives liabilities at fair value through profit or loss 5,584 17,624 - 23,208 139,475 3,836,446 - 3,975,921 Derivatives - operational hedge 111,695 1,075,580 - 1,187,275 121,709 333,937 - 455,646 Derivatives - fair value hedge - 13,474 - 13,474 - 28,291 - 28,291 Derivatives - net investment hedge - 74,409 283,862 - 358,271 (i) Refers to the put option granted on subsidiary as described in Note 13 d(4). Reconciliation of changes in the categorization of Level 3 Financial liabilities at December 31, 2015 (i) Acquisition of investments 144,080 Total gains and losses in the period (770,717) Losses recognized in net income 308,595 Gain recognized in equity (1,079,312) Financial liabilities at June 30, 2016 (i) (i) The liability was recorded under “Other liabilities” on the balance sheet. (c) Fair value of financial liabilities measured at amortized cost The Company’s liabilities, interest-bearing loans and borrowings, trade payables excluding tax payables, are recorded at amortized cost according to the effective rate method, plus indexation and foreign exchange gains/losses, based on closing indices for each exercise. Had the Company recognized its financial liabilities measured at amortized at cost, at market value, it would have recorded an additional gain, before income tax and social contribution, of approximately R$3,615 on June 30, 2016 (loss of R$5,465 on December 31, 2015), as presented in the table below: 06/30/2016 12/31/2015 Financial liabilities Book Market Difference Book Market Difference International financing (other currencies) 1,804,323 1,804,323 - 1,252,991 1,252,991 - FINEP - Local currency 87,281 87,281 - 87,281 87,281 - BNDES - Local currency 1,133,896 1,133,896 - 1,510,974 1,510,974 - BNDES - Foreing currency 70,349 70,349 - 158,959 158,959 - Bond 2017 290,376 286,761 3,615 275,506 280,971 (5,465) Tax incentives 121,622 121,622 - 182,022 182,022 - Debenture 99,673 99,673 - 98,866 98,866 - Finance leasing- Foreign currency 25,804 25,804 - 32,877 32,877 - Trade and other payables 9,657,099 9,657,099 - 13,779,572 13,779,572 - 48 The criteria used to determine the market value of the debt securities was based on quotations of investment brokers, on quotations of banks which provide services to Ambev S.A. and on the secondary market value of bonds as of June 30, 2016, being approximately 95.59% for Bond 2017 (93.66% at December 31, 2015). Calculation of fair value of derivatives The Company measures derivative financial instruments by calculating their present value, through the use of market curves that impact the instrument on the computation dates. In the case of swaps, both the asset and the liability positions are estimated independently and brought to present value, where the difference between the result of the asset and liability amount generates the swaps market value. For the traded derivative financial instruments, the fair value is calculated according to the adjusted exchange-listed price. Margins given in guarantee In order to comply with the guarantee requirements of the derivative exchanges and/or counterparties in certain operations with derivative financial instruments, as of June 30, 2016 the Company held R$586,791 in investments securities or cash investments available on demand, classified as cash and cash equivalents (R$924,033 on December 31, 2015). Offsetting of financial assets and liabilities For financial assets and liabilities subject to settlement agreements by the net or similar agreements, each agreement between the Company and the counterparty allows this type of settlement when both parties make this option. In the absence of such election, the assets and liabilities will be settled by their amounts, but each party shall have the option to settle on net, in case of default by the counterparty. 22. COLLATERAL AND CONTRACTUAL COMMITMENTS WITH SUPLLIERS, ADVANCES FROM CUSTOMERS AND OTHER 06/30/2016 12/31/2015 Collateral given for own liabilities 1,173,612 1,538,335 Other commitments 758,498 798,759 Commitments with suppliers 6,123,262 9,062,775 Commitments - Bond 2017 300,000 300,000 The collateral provided for liabilities totaled approximately R$1,932,110 as at June 30 , 2016 (R$2,337,094 as at December 31, 2015), including R$592,324 (R$620,204 as at December 31, of cash guarantees. The deposits in cash used as guarantees are presented as part of the receivables. To meet the guarantees required by derivative exchanges and/or counterparties contracted in certain derivative financial instrument transactions, Ambev S.A. maintained as at June 30 , 2016, R$586,791 (R$924,033 as at December 31, 2015) in highly liquid financial investments or in cash (Note 21 – Financial instruments and risks ). 49 Most of the balance relates to commitments with suppliers of packaging. The Ambev S.A. is guarantor of the Bond 2017, in amount of R$300,000, remunerated at 9.5% per year, with semiannual interest payments and final maturity in July 2017. Future contractual commitments as at June 30 , 2016 and December 31, 2015 are as follows: 06/30/2016 12/31/2015 Less than 1 year 4,184,359 6,105,513 Between 1 and 2 years 1,538,989 2,269,476 More than 2 years 699,914 987,786 6,423,262 23. CONTINGENCIES The Company has contingent liabilities arising from lawsuits in the normal course of its business. Due to their nature, such legal proceedings and tax matters involve inherent uncertainties including, but not limited to, court rulings, negotiations between affected parties and governmental actions, and as a consequence the Company’s management cannot at this stage estimate the likely timing of the resolution of these matters. Contingent liabilities with a probable likelihood of loss are fully recorded as liabilities (Note 12 – Provisions ). The Company also has lawsuits related to tax, civil and labor, for which the likelihood of loss classified by management as possible and for which there are no provisions. Estimates of amounts of possible losses are as follows: 06/30/2016 12/31/2015 PIS and COFINS 1,389,392 860,304 ICMS and IPI 11,545,376 10,379,144 IRPJ and CSLL 20,192,553 16,358,816 Labor 181,570 188,760 Civil 4,566,222 5,054,103 Others 801,213 502,306 38,676,326 33,343,433 50 Principal lawsuits with a likelihood of possible loss: There were no significant changes in principal lawsuits with a likelihood of possible loss in relation to those presented in the financial statements for the year ended December 31, 2015, except for the cases presented below: Brazilian Federal Taxes Special goodwill reserve In June 2016, Ambev received a new tax assessment charging the remaining value of the goodwill amortisation, related to InBev Brasil’s merger with Ambev, from 2011 to 2013. Ambev management estimates possible losses in relation to the total amortisation period to be approximately R$7.4 billion as of 30 June 2016 (R$4.6 billion as of 31 December 2015). In the event that Ambev is required to pay these amounts, AB InBev will reimburse Ambev the amount proportional to the benefit received by it pursuant to the merger protocol, as well as the related costs. Disallowance of taxes paid abroad In June 2016, Ambev received new tax assessments from the Brazilian federal tax authorities related to the disallowance of deductions associated with alleged unproven taxes paid abroad. Ambev management estimates the possible losses related to these assessments to be approximately R$2.5 billion as of 30 June 2016 (R$1.9 billion as of 31 December 2015). PIS/COFINS over bonus products In December 2015, Ambev received a tax assessment issued by the Brazilian federal tax authorities, relating to amounts allegedly due under Integration Programme / Social Security Financing Levy (PIS/COFINS) over bonus products granted to its customers in the first quarter of 2011. In March and June 2016, Ambev received new assessments related to the same issue, so that the total amount considered as possible loss was increased to R$ 862.4 million as of 30 June 2016 (R$342.7 million as of December 31, 2015). Ambev filed defenses against these assessments and currently awaits judgment by the Administrative Court. No related provision has been made. ICMS – PRODEPE In March, 2016, Ambev had a partial victory concerning the tax assessment issued by the State of Pernambuco charging ICMS value-added tax differences related to February 2014, based on an alleged non-compliance with a state tax incentive agreement, PRODEPE, of which the respective fine was cancelled at the administrative court, in a definitive decision. Considering that the second assessment issued in 2015 discusses, in part, the same fine, Ambev has classified the correspondent amount as remote, considering it will probably also be cancelled by the administrative court. Therefore, as to the end of June, 2016, the amount under discussion considered as a possible loss was reduced to approximately R$382.6 million (R$665.9 million as of December 31, 2015), for which no related provision has been made. 51 ICMS-ST Unconditional Discounts In October 2015 and January 2016, Ambev paid the amounts related to the state of Rio de Janeiro’s proceedings discussing ICMS value-added tax with respect to unconditional discounts granted by the Company from January 1996 to February 1998, under an incentive tax payment program granted by such State to be approximately R$271 million. Ambev management estimates that the total amount involved in the remaining proceedings, as to the end of June, 2016, is approximately R$514,4 million (R$861.6 million as of December 31, 2015), classified as possible loss and for which no related provision has been made. Contingent assets According to IAS 37, contingent assets are not recorded in consolidated financial statements, except when the realization of income is virtually certain. 52 24. ACQUISITION OF SUBSIDIARIES As mentioned on Note 1 – Corporate information , the following table summarizes the main acquisitions as the consideration paid and the provisional allocation of the assets acquired and liabilities assumed as recognized on the acquisition date: Assets Mark Anthony Banks Holding Limited Cash and cash equivalents 115 50,184 Trade and other receivables - 36,746 Inventories 19,365 54,484 Other assets 2,974 13,801 Current assets Deferred tax assets - 16,279 Employee benefits - 10,320 Property, plant and equipment 115,208 325,231 Intangible assets 419,151 299,732 Investments in associates - 245,813 Non-current assets Trade payables (31,612) (17,095) Interest-bearing loans and borrowings - (11,335) Wages and salaries (4,322) (3,122) Dividends payables - (4,465) Income tax and social contribution payable - (1,297) Taxes and contributions payable 4,386 (7,473) Other liabilities (193) (7,603) Current liabilities Interest-bearing loans and borrowings - (35,610) Employee benefits - (3,277) Non-current liabilities - Net identifiable assets and liabilities 525,072 961,313 Goodwill on acquisition 871,965 - Non-controlling interests share - (86,534) Prior year payments - (554,393) Cash acquired (115) (50,184) Net cash outflow / (inflow) 25. NON-CASH ITEMS The Company carried out the following investment and financing activities not involving cash: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Acquisition of property, plant and equipment - 105,558 - 105,558 Acquisition of investments payables 278,602 4,998 255,594 4,998 Cash financing cost other than interests 57,667 1,315,846 14,866 6,280 Sponsorship contracts - 10,950 - 10,950 Transfer of sale of property, plant and equipment to sale of operations in subsidiaries - 23,845 - 23,845 Others (1,565) - (1,565) - 53 26. RELATED PARTIES Policies and practices regarding the realization of transactions with related parties The Company adopts corporate governance practices and those recommended and/or required by the applicable law. Under the Company’s bylaws the Board of Directors is responsible for approving any transaction or agreements between the Company and/or any of its subsidiaries, directors and/or shareholders (including shareholders, direct or indirect shareholders of the Company). The Antitrust Compliance and Related Parties Committee of the Company is required to advise the Board of Directors of the Company in matters related to transactions with related parties. Management is prohibited from interfering in any transaction in which conflict exists, even in theory, with the Company interests. It is also not permitted to interfere in decisions of any other management member, requiring documentation in the Minutes of Meeting of the Board any decision to abstain from the specific deliberation. The Company’s guidelines with related parties follow reasonable or commutative terms, similar to those prevailing in the market or under which the Company would contract similar transactions with third parties. These are clearly disclosed in the financial statements as reflected in written contracts. Transactions with management members: In addition to short-term benefits (primarily salaries), the management members are entitled to participate in Stock Option Plan (Note 20 – Share-based payments ). Total expenses related to the Company’s management members are as follows: Six-month period ended: Three-month period ended: 06/30/2016 06/30/2015 06/30/2016 06/30/2015 Short-term benefits (i) 10,595 19,465 3,926 3,878 Share-based payments (ii) 19,682 13,623 7,757 5,502 Total key management remuneration (i) These correspond substantially to salaries and profit sharing (including performance bonuses ). (ii) These correspond to the compensation cost of stock options and restricted stocks granted to management. These amounts exclude remuneration paid to members of the Fiscal Council . Excluding the above mentioned plan (Note 20 – Share-based payments ), the Company no longer has any type of transaction with the Management members or pending balances receivable or payable in its balance sheet. 54 Transactions with the Company's shareholders: a ) Medical, dental and other benefits The Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficiência (“Fundação Zerrenner) is one of Ambev S.A.’s shareholders, and at June 30, 2016 held 9.98% of total share capital. Fundação Zerrenner is also an independent legal entity whose main goal is to provide Ambev S.A.’s employees, both active and retirees, with health care and dental assistance, technical and superior education courses, facilities for assisting elderly people, through direct initiatives or through financial assistance agreements with other entities. On June 30, 2016 and December 31, 2015, actuarial responsibilities related to the benefits provided directly by Fundação Zerrenner are fully funded by plan assets, held for that purpose, which significantly exceeds the liabilities at these dates. Ambev S.A. recognizes the assets (prepaid expenses) of this plan to the extent of amounts from economic benefits available to the Company, arising from reimbursements or future contributions reduction. The expenses incurred by Fundação Zerrenner in providing these benefits totaled R$124,938 in the six-month period ended June 30, 2016 (R$105,019 as of June 30, 2015), of which R$107,308 (R$93,082 as of June 30, 2015) related to active employees and R$17,629 (R$11,936 as of June 30, 2015) related to retirees. b) Leasing The Ambev S.A., through its subsidiary BSA (labeling), has an asset leasing agreement with Fundação Zerrenner, for R$63,328 for ten years, maturing on March 31, 2018. c) Leasing – Ambev S.A. head office Ambev S.A. has a leasing agreement of two commercial sets with Fundação Zerrenner in the annual amount of R$3,255, maturing on January, 2020. d) Licensing agreement The Company maintains a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic, Paraguay, El Salvador, Nicaragua, Peru, Uruguay and, starting in 2016, Chile. In addition, the Company produces and distributes Stella Artois products under license to ABI in Brazil and Canada and, by means of a license granted to ABI, it also distributes Brahma’s product in the United States and several countries such as the United Kingdom, Spain, Sweden, Finland and Greece. The amount recorded was R$1,075 (R$840 as of June 30, 2015) and R$197,962 (R$178,060 as of June 30, 2015) as licensing income and expense, respectively. 55 Ambev S.A. has licensing agreements with the Group Modelo, subsidiaries of ABI, for to import, promote and sell products Corona ( Corona Extra , Corona Light , Coronita , Pacifico and Negra Modelo ) in countries of the Latin America and the Canada. e) Platform e-commerce The Company has an agreement with the company B2W - Companhia Digital S.A. to manage the company’s platform of e-commerce named “Partner Ambev” and “Empório da Cerveja”. The contract has as object to trade Ambev S.A. products through websites. Both parties have the same equity holders. On June 30, 2016, B2W and the Company were negotiating a new model of contract of management for e-commerce platform. Transactions with related parties 06/30/2016 Current Trade receivables (i) Other Trade receivables (i) Trade payables (i) Other Trade payables (i) AB InBev 23,333 5,028 (68,249) (354) AB Package - - (43,457) - AB Services 357 8,546 (14) (1,058) AB USA 37,539 6,109 (181,224) (390) Cervecería Modelo 136 - (317,057) - Inbev - 18,304 (19,418) (206) ITW International - - - (210,736) Modelo - 2,238 (36,307) (55,776) Others 1,610 1,148 (10,972) (3,180) 12/31/2015 Current Trade receivables (i) Other Trade receivables (i) Trade payables (i) Other Trade payables (i) Dividends payables AB InBev 67,496 18,559 (159,627) - - AB Package - - (48,787) - - AB USA 15,633 32,115 (164,847) (477) - Ambrew - (686) Cervecería Modelo 582 - (246,370) - - Inbev - 19,486 (14,067) - - ITW International - - - (256,365) - Modelo - 814 (85,809) (62,697) - Other 913 6,623 (5,089) (5,322) - (i) The amount represents the marketing operations (purchase and sale) and the reimbursement between the companies of the group. 56 The tables below represent the transactions with related parties, recognized in the income statement: Six-month period ended: 06/30/2016 Three-month period ended: 06/30/2016 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev (9,394) - (18,996) (6,198) - (3,426) AB USA (83,033) 26,950 (151,683) (46,970) 12,456 (88,134) Cervecería Modelo (283,665) 380 (25,570) (107,677) 278 (18,975) InBev (37,352) - - (19,981) - - Modelo (33,828) - - (25,065) (41) - Other (39,768) - (637) (17,116) - (312) Six-month period ended: 06/30/2015 Three-month period ended: 06/30/2015 Company Buying / Service fees / Rentals Sales Royalties / Benefits Buying / Service fees / Rentals Sales Royalties / Benefits AB InBev (28,106) - (17,721) (27,039) - (5,359) AB USA (67,495) 19,977 (129,697) (38,729) 10,823 (79,636) Cervecería Modelo (17,839) 404 (27,313) (17,682) 248 (19,128) InBev (30,065) - - (18,219) - - Modelo (263,331) - - (122,102) - - Other (41,548) - (506) (26,910) - (261) Denomination used in the tables above : Ambrew S.A. (“Ambrew”) Anheuser-Busch InBev N.V. (“AB InBev”) Anheuser-Busch Inbev Services LLC (“AB Services”) Anheuser-Busch Inbev USA LLC (“AB USA”) Anheuser-Busch Packaging Group Inc. (“AB Package”) Cervecería Modelo de Guadalajara S.A. (“Modelo”) Cervecería Modelo de Mexico S. de R.L. de C.V. (“Cervecería Modelo”) Inbev Belgium N.V. (“Inbev”) Interbrew International B.V. (“ITW International”) 27. EVENTS AFTER THE REPORTING PERIOD (i) On July, 2016, the subsidiary Labatt Brewing acquired an loan in the amount of R$1.3 billion maturing within one year. (ii) On July 21 st , 2016, the Argentine Congress approved Law No. 27,260 which provides, among other considerations, the elimination of withholding income tax on dividends declared. The law enforcement is subject to a decree. If and when the decree will be issued, the Company will reverse the deferred income tax on retained earnings in Argentina, equivalent to R$374 million on June 30, 2016. 57 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
